     Case 3:17-cv-02277-L-MDD Document 46 Filed 07/17/20 PageID.929 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SKY D. SHADOW,                                      Case No.: 3:17-cv-02277-L-BLM
11                                      Plaintiff,
                                                         ORDER OF DISMISSAL
12   v.
13   MIDLAND CREDIT MANAGEMENT,
     INC.,
14
                                      Defendant.
15
16         Pursuant to Civil Local Rule 7.2, the Joint Stipulation of Dismissal of Action of the
17   Individual Claims with Prejudice and the Putative Class Claims Without Prejudice (doc.
18   no. 44) is approved. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
19   action is dismissed with prejudice as to Plaintiff’s individual claims and without
20   prejudice as to the putative class claims. Each party shall bear her or its own costs and
21   attorneys’ fees.
22         IT IS SO ORDERED.
23   Dated: July 17, 2020
24
25
26
27
28

                                                     1
                                                                                3:17-cv-02277-L-BLM
